Exhibit 10.3

SECURITY AGREEMENT

This SECURITY Agreement (this “Agreement”) is made as of the 7th day of June,
2013 (the “Effective Date”), by and among Growlife, Inc., a Delaware corporation
(“Growlife” or “Borrower”), and the holders, each signatory hereto, of the
Borrower’s 12% Senior Secured Convertible Notes issued or to be issued in the
original aggregate principal amount of up to $800,000 (the “Notes”) pursuant to
the Stock Purchase Agreement (as defined herein) (collectively, together with
their endorsees, transferees and assigns, the “Secured Parties”, and each
individually, a “Secured Party”), and Robert E. Hunt who will serve as the
representative of Pressure Drop, LLC and Brian P. Gillespie who shall serve as
the representative of Sequoi, LLC and Sachin Karia, together Robert E. Hunt and
Brian P Gillespie are referred to herein from time to time as the as the
“Secured Party Representatives”.

RECITALS



WHEREAS, pursuant to that certain Securities Purchase Agreement, and the 12%
Senior Secured Convertible Notes dated on or about June 7, 2013, by and among
the Borrower and the Secured Parties (the “Purchase Agreement”), the Secured
Parties have severally agreed to extend the loans to the Borrower evidenced by
the Notes;

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, the Borrower has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Secured Parties a first priority security
interest in assets acquired in the Purchase Agreement, and a secured interest in
all such other assets of Borrower to secure the prompt payment, performance and
discharge in full of all of the Borrower’s obligations under the Notes and other
Transaction Documents; and

WHEREAS, the rights of each Secured Party hereunder shall be pari passu with
each other Secured Party and enforced through the Secured Party Representatives.

AGREEMENT

NOW, THEREFORE, in consideration of loans made by the Secured Parties under the
Notes, the parties’ agreements herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.               Collateral Security. As collateral security for the payment and
performance of the Borrower’s obligations under the Notes and the prompt and
punctual performance of all undertakings and covenants of the Borrower under, or
pursuant to, the Notes and the other Transaction Documents (as defined in the
Purchase Agreement), whether now existing or hereafter incurred (hereinafter
collectively referred to as the “Obligations”), Debtor hereby grants to the
Secured Parties a lien upon and security interest in all assets and property of
every kind, nature and description, wherever located and in whatever form,
whether real or personal, including, without limitation, all accounts and
accounts receivable, inventory, machinery, equipment, fixtures, cash or cash
equivalents, general intangibles, Intellectual Property (as defined herein),
chattel paper (whether tangible or electronic), instruments, letter of credit
rights, securities and investment property, financial assets, deposit accounts,
documents, goods (including, without limitation, all accessions to any goods),
causes of action and other property rights to cash settlements, and all books
and records pertaining to all such property, in which such Debtor at any time
has any right, title and interest (collectively, the “Collateral”). As used
herein, the term “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (b) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (c) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, service
marks, logos, domain names and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (d) all trade secrets arising under the laws of the
United States, any other country or any political subdivision thereof, (e) all
rights to obtain any reissues, renewals or extensions of the foregoing, (f) all
licenses for any of the foregoing, and (g) all causes of action for infringement
of the foregoing.

 

2.               Appointment of Secured Party Representatives.

 

(a)             By virtue of the execution of this Agreement by each Secured
Party, Pressure Drop, LLC shall be deemed to have agreed to appoint Robert E.
Hunt, and Sequoia, LLC and Sachin Karia shall be deemed to have agreed to
appoint Brian P. Gillespie as their respective agents and attorneys-in-fact, as
the Secured Party Representatives for and on behalf of the relevant Secured
Parties, as the case may be, to give and receive notices and communications, to
agree to, negotiate, enter into settlements and compromises of, and comply with
orders of courts with respect to any claim by the Borrower against the relevant
Secured Party or by any such Secured Party against the Borrower, in each case
relating to the Security Documents (as defined in the Purchase Agreement) or the
transactions contemplated thereby, and to take all other actions that are either
(i) necessary or appropriate in the judgment of the Secured Party
Representatives for the accomplishment of the foregoing or (ii) specifically
mandated by the terms of the Security Documents. Such agency may be changed by
the Secured Parties from time to time upon not less than thirty (30) days’ prior
written notice to the Borrower. A vacancy in the position of Secured Party
Representative, whether due to the resignation, removal or dissolution of a
Secured Party Representative or for any other reason, must be filled by the
relevant respective Secured Party within 10 days. No bond shall be required of
the Secured Party Representatives, and the Secured Party Representatives shall
not receive any compensation for its services. As used herein, the term
“Majority in Interest” means, at any time of determination, at least a majority
in interest (based on then-outstanding principal amounts of Notes at the time of
such determination) of the Secured Parties.

 

(b)            The Secured Party Representatives shall not be liable for any act
done or omitted hereunder as Secured Party Representatives while acting (i) in
good faith or (ii) with the consent of the Secured Party by which they were
appointed. The Secured Party who appointed the relevant Secured Party
Representative shall indemnify the relevant Secured Party Representative and
hold that Secured Party Representative harmless against any loss, liability or
expense incurred without willful misconduct or bad faith on the part of such
Secured Party Representative and arising out of, or in connection with, the
acceptance or administration of the Secured Party Representative’s duties
hereunder, including the reasonable fees and expenses of any legal counsel,
accountant or other professional advisor retained by the relevant Secured Party
Representative. The Secured Party Representatives will be entitled to the
advancement and reimbursement by the relevant Secured Parties of costs and
expenses incurred by or on behalf of the relevant Secured Party Representative
in the performance of its duties hereunder, including the reasonable fees and
expenses of any legal counsel. A decision, act, consent or instruction of the
Secured Party Representatives shall constitute a decision of the Secured Parties
who appointed the relevant Secured Party Representative and shall be final,
binding and conclusive upon the Secured Party who appointed such Secured Party
Representative, and the Borrower may rely upon any such decision, act, consent
or instruction of the relevant Secured Party Representative as being the
decision, act, consent or instruction of the Secured Party by which he was
appointed..

 

3.               General Representations, Warranties and Covenants. The Borrower
agrees, and represents, warrants and covenants to the Secured Parties, that:

 

(a)             Borrower has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.

 

(b)            Borrower’s exact legal name, jurisdiction of incorporation and
chief executive office is set forth in the preamble above. Such Debtor shall
give the Secured Parties prior written notice of any change in such Debtor’s
name, identity or corporate structure, or of any reincorporation, reorganization
or other action that may result in a change of the jurisdiction or organization
of such Debtor.

 

(c)             The execution, delivery and performance by Borrower of this
Agreement and the other Security Documents are within such Borrower’s powers,
have been duly authorized by all necessary action, and do not contravene (i)
such Borrower’s charter or bylaws or (ii) any law binding on or affecting
Borrower.

 

(d)            No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by Borrower of any Security
Document.

 

(e)             Each Security Document constitutes the legal, valid and binding
obligation of such Borrower, enforceable against Borrower in accordance with its
terms.

 

 

 

4.               Financing Statements. Borrower authorizes the Secured Party
Representatives to file any financing statement necessary to perfect the liens
and security interests granted under this Agreement, and any continuation
statement or amendment with respect thereto, in any appropriate filing office
without the signature of such Borrower where permitted by applicable law. At any
time upon the request of a Secured Party Representative, each Borrower shall
execute or deliver to the relevant Secured Party Representative any and all
financing statements, original financing statements in lieu of continuation
statements, security agreements, pledges, assignments by way of security,
endorsements of certificates of title, and all other similar documents, in form
and substance reasonably satisfactory to the relevant Secured Party
Representative (collectively, the “Additional Documents”), and take any other
actions, that the relevant Secured Party Representative may request in its
reasonable discretion to create, perfect and continue perfected or to better
perfect the Secured Parties’ lien on the Collateral, and in order to fully
consummate all of the transactions contemplated hereby. To the maximum extent
permitted by applicable law, each Borrower authorizes the Secured Party
Representatives to execute any such Additional Documents and take any such other
actions in Borrower’s name and authorizes the Secured Party Representatives to
file such executed Additional Documents in any appropriate filing office.
Borrower hereby irrevocably makes, constitutes, and appoints the Secured Party
Representatives (and any of the Secured Party Representatives’ officers or
designated agents) as Borrower’s true and lawful attorney, with power to (a) if
Borrower refuses to, or fails timely to execute and deliver any of the
Additional Documents, sign the name of Borrower on any of the Additional
Documents, and (b) endorse Borrower’s name on any of its payment items
(including all of its respective cash collections) that may come into the
Secured Party Representatives’ possession. The appointment of each Secured Party
Representative as Borrower’s attorney, and each and every one of its respective
rights and powers, being coupled with an interest, is irrevocable until all of
the obligations under this Agreement have been fully and finally repaid and
performed.

 

 

5.               Sale, Lease, or Disposition of Collateral. Borrower will not,
other than in the ordinary course of business, sell, contract to sell, lease,
encumber (including, without limitation, granting a security interest in all or
any portion of the Collateral to any third party other than the Secured
Parties), or dispose of the Collateral or any interest in it without the written
consent of the each Secured Party Representative until this Agreement and all of
the Obligations have been fully satisfied and indefeasibly paid in full.

 

6.               Dissolution or Liquidation. Borrower shall not commence a
dissolution or liquidation without both Secured Party Representatives’ prior
consent.

 

7.               Reimbursement of Expenses. At the option of the Secured
Parties, the Secured Party Representatives may jointly discharge taxes, liens,
interests, or perform or cause to be performed for and on behalf of Borrower any
actions and conditions, obligations, or covenants that Borrower has failed or
refused to perform. In addition, the Secured Party Representatives may pay for
the preservation of the Collateral. All sums expended by the Secured Party
Representatives including, but not limited to, attorneys’ fees, court costs,
agent’s fees, or commissions, or any other cost or expenses, shall be deemed and
be included in the Obligations and will bear interest from the date of payment
at same rate as the Notes and will be payable at the time and place designated
in the Notes, and will be secured by this Agreement.

 

8.               Payment; Guaranty.

 

(a)             The Borrower will pay the Notes secured by this Agreement and
any renewal or extensions thereof in accordance with the terms and provisions of
the Notes. The Borrower also will repay immediately all sums expended by the
Secured Parties in accordance with the terms and provisions of this Agreement.

 

(b)            Growlife hereby jointly and severally, unconditionally guarantees
(a) the due and punctual payment of the principal of, premium on, if any, and
interest, if any, on, the Notes, whether at maturity, by acceleration,
redemption or otherwise, the due and punctual payment of interest on overdue
principal of, premium on, if any, and interest, if any, on, the Notes, if any,
if lawful, and the due and punctual performance of all other obligations of the
Borrower to the Secured Parties all in accordance with the terms of the Notes
and (b) in case of any extension of time of payment or renewal of the Notes or
any of such other obligations, that the same will be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal,
whether at stated maturity, by acceleration or otherwise.

 

9.               Change of Place of Business. Borrower will promptly notify the
Secured Parties of any change of such Borrower’s chief place of business, the
location of the Collateral or the place where records concerning the Collateral
are kept.

 

10.            Insurance. Borrower shall maintain or cause to be maintained
insurance on the Collateral against fire, flood, casualty and such other hazards
in such amounts, with such deductibles and with such insurers as are customarily
used by companies operating in the same industry as such Borrower. If and when
any Secured Party Representative requests such in writing, Borrower shall
furnish both Secured Party Representatives with evidence of insurance as the
Secured Party Representatives may reasonably require. In the event Borrower
fails to procure or cause to be procured any such insurance or to timely pay or
cause to be paid the premium(s) on any such insurance, the Secured Party
Representatives may do so for Borrower, but Borrower shall continue to be liable
for the same. The policies of all such casualty insurance shall contain standard
Loss Payable Clauses issued in favor of the Secured Parties under which all
losses thereunder shall be paid to the Secured Parties as the Secured Parties’
interest may appear. Such policies shall expressly provide that the requisite
insurance cannot be altered or canceled without thirty (30) days’ prior written
notice to each Secured Party Representative and shall insure the Secured Parties
notwithstanding the act or neglect of Borrower. Borrower hereby appoints jointly
the Secured Party Representatives as such Borrower’s attorney-in-fact,
exercisable at the Secured Party Representatives’ option to endorse any check
which may be payable to Borrower in order to collect the proceeds of such
insurance and any amount or amounts collected by the Secured Party
Representatives pursuant to the provisions of this paragraph may be applied by
each Secured Party Representatives to the Obligations. Borrower also agrees to
notify the Secured Party Representatives, promptly, upon Borrower’s receipt of a
notice of termination, cancellation, or non-renewal from its insurance company
of any such policy. Borrower shall maintain, and shall deliver to the Secured
Party Representatives upon request evidence of public liability, products
liability and business interruption insurance in such amounts as are customary
for companies in the same or similar businesses located in the same or similar
area.

 

11.            Financial Records. Borrower shall keep current and accurate books
of records and accounts in which full and correct entries will be made of all of
its business transactions, and will reflect in its financial statements adequate
accruals and appropriations to reserves, all in accordance with GAAP. Borrower
shall deliver to the Secured Party Representatives (all to be in form and
substance satisfactory to each Secured Party Representative) such data, reports,
statements and information, financial or otherwise, as the Secured Party
Representative may reasonably request.

 

12.            Existence and Rights. Borrower shall do, or cause to be done, all
things necessary to preserve and keep in full force and affect its existence,
good standing and rights.

 

13.              Inspection. Borrower will permit any of the Secured Party
Representatives’ officers or other designated agents to visit and inspect any of
Borrower’s facilities, or any other facility where any Collateral is kept,
during regular business hours, to examine and audit all of Borrower’s books of
account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants and attorneys. Borrower
shall pay to the Secured Party Representatives all reasonable fees based on
standard rates for such inspections.

 

14.            Time of Performance and Waiver. In performing any act under any
Security Document, time is of the essence. The Secured Parties’ acceptance of
partial or delinquent payments, or the failure of the Secured Parties to
exercise any right or remedy, will not constitute a waiver of any obligation of
Borrower or right of the Secured Parties and will not constitute a waiver of any
other similar default that occurs later.

 

15.            Material Adverse Developments. Borrower agrees that immediately
upon becoming aware of any development or other information which would
reasonably be expected to materially and adversely affect its business,
financial condition or property, or its ability to perform under this Agreement,
it shall give to the Secured Parties telephonic or facsimile notice specifying
the nature of such development or information and such anticipated effect.

 

16.            Default. Borrower will be in default under this Agreement on the
occurrence of any of the following events or conditions (each, an “Event of
Default”):

 

(a)             Default in the payment or performance of the Notes or any other
note with respect to any of the Obligations secured by this Agreement,
including, without limitation, the Borrower’s failure to pay any of the
Obligations, including, but not limited to, charges, fees, expenses or other
monetary obligations owing to the Secured Parties arising out of or incurred in
connection with any of the Security Documents on the date when such payment is
due and payable, whether upon maturity, acceleration, demand or otherwise;

 

(b)            If any warranty, representation or other statement by or on
behalf of Borrower contained in, or pursuant to, this Agreement, or in any
document, agreement or instrument furnished in compliance with, relating to, or
in reference to this Agreement, is false, erroneous, or misleading in any
material respect when made;

 

(c)             Any material portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or (unless permitted
by the terms of this Agreement) comes into the possession of any third person
and the same is not lifted or discharged before the earlier of thirty (30) days
after the date it first arises or five (5) days prior to the date on which such
property or asset is subject to forfeiture by Borrower;

 

(d)            If a notice of lien, levy or attachment is filed or issued by the
United States or any department or instrumentality thereof or by any state,
county, municipality or other governmental agency against all or any portion of
the Collateral or a material portion of Borrower’s property, which levy, lien or
attachment (i) would be entitled to priority over the Secured Parties’ lien on
the Collateral and (ii) is not lifted or discharged within the earlier of thirty
(30) days of issuance or five (5) days prior to the exercise of remedies with
respect to any such levy, assessment or attachment;

 

(e)             If the obligations of Borrower under this Agreement or under any
other Security Document is limited or terminated by operation of law or by
Borrower;

 

(f)             If this Agreement or any other Security Document that purports
to create a lien in favor of the Secured Party, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority lien on the Collateral covered hereby or
thereby;

 

(g)            If any provision of any Security Document shall at any time and
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by Borrower or any other person, or a
proceeding shall be commenced by Borrower or any other person, or by any
governmental authority having jurisdiction over Borrower, seeking to establish
the invalidity or unenforceability thereof, or Borrower shall deny that it has
any liability or obligation purported to be created under any Security Document;

 

(h)            If Borrower ceases its business operations; or

 

(i)              Dissolution, termination of existence, insolvency, appointment
of a receiver for any part of the Collateral, assignment for the benefit of
creditors, or the commencement of any proceeding under any bankruptcy or
insolvency law by or against Borrower.

 

17.            Cure. Nothing contained in this Agreement or any of the other
Security Documents shall be deemed to compel the Secured Parties to accept a
cure of any Event of Default hereunder, if such cure occurs after the Secured
Parties’ acceleration of the Obligations.

 

18.            Remedies. On the occurrence of any Event of Default, and at any
later time, the Secured Parties may declare all Obligations due and payable
immediately and may proceed to enforce payment and exercise any and all of the
rights and remedies provided by the California Uniform Commercial Code as well
as other rights and remedies either at law or in equity possessed by the Secured
Parties. The Secured Parties may require Borrower to assemble the Collateral and
make it available to the Secured Party Representatives at any place to be
designated by the Secured Party Representative that is reasonably convenient to
the Secured Party Representatives and Borrower. Unless the Collateral is
perishable, threatens to decline speedily in value, or is of a type customarily
sold on a recognized market, the Secured Party Representatives will give
Borrower reasonable notice of the time and place of any public sale or of the
time after which any private sale or any other intended deposition of the
Collateral is to be made. The requirements of reasonable notice will be met if
the notice is mailed, postage prepaid, to the address of Borrower set forth
below at least ten (10) days before the time of the sale or disposition.
Expenses of retaking, holding, preparing for sale, selling, or the like will
include the each Secured Party Representatives’ reasonable attorneys’ fees and
legal expenses, and all will be included as part of the Obligations and will be
secured by this Agreement. All rights and remedies granted to the Secured
Parties hereunder and under the Security Documents, or otherwise available at
law or in equity, shall be deemed concurrent and cumulative, and not alternative
remedies, and the Secured Parties may proceed with any number of remedies at the
same time until all Obligations are indefeasibly satisfied in full. The exercise
of any one right or remedy shall not be deemed a waiver or release of any other
right or remedy, and Secured Parties, upon or at any time after the occurrence
of an Event of Default, may proceed against Borrower, at any time, under any
agreement, with any available remedy and in any order.

 

19.            Intellectual Property. In addition to, and without limiting in
any way the granting of the liens hereunder, upon the Event of Default, Borrower
hereby assigns, transfers, and conveys to the Secured Parties a nonexclusive
license and right to use all trademarks, trade names, copyrights, patents or
technical processes owned or used by Borrower that relate to the Collateral,
together with any goodwill associated therewith, all to the extent necessary to
enable the Secured Parties to realize on the Collateral and to enjoy the
benefits of the Collateral. This right shall inure to the benefit of all
successors, transferees and assigns of the Secured Parties and their successors,
transferees and assigns, whether by voluntary conveyance, operation of law,
transfer, assignment, foreclosure, deed in lieu of foreclosure or otherwise.
Such license and right shall be granted free of charge without the requirement
that any payment of any kind or nature whatsoever be made to Borrower.

 

20.            Termination of Security Interest. The security interest granted
herein shall terminate, and all rights to the Collateral shall revert to
Borrower, upon the payment in full, or other satisfaction to which the Secured
Parties agree, of all Obligations. Upon such termination each Secured Party
hereby authorizes Borrower to file any UCC termination statements necessary to
effect such termination and each Secured Party shall, at Borrowers expense,
execute and deliver to Borrower any additional documents or instruments as
Borrower shall reasonably request to evidence such termination.

 

21.            Inter Secured Party Rights; Transaction/Applications of Proceeds.

 

(a)             All Obligations owed to the Secured Parties shall rank in the
order of priority pari passu and pro-rata in proportion to each Secured Party’s
outstanding principal amount of Notes at any given time that a determination
needs to be made of pro-rata holdings. If an Event of Default occurs and any
party hereto collects proceeds pursuant to its rights under any Obligations, the
Secured Party Representatives shall be immediately notified and such payment
shall be shared with all of the other Secured Parties. Notwithstanding anything
to the contrary contained in the Purchase Agreement or any document executed in
connection with the Obligations and irrespective of: (i) the time, order or
method of attachment or perfection of the security interests created in favor of
Secured Parties; (ii) the time or order of filing or recording of financing
statements or other documents filed or recorded to perfect security interests in
any Collateral; (iii) anything contained in any filing or agreement to which any
Secured Party now or hereafter may be a party; and (iv) the rules for
determining perfection or priority under the Uniform Commercial Code or any
other law governing the relative priorities of secured creditors, each of the
Secured Parties acknowledges that (x) all other Secured Parties have a valid
security interest in the Collateral and (y) the security interests of the
Secured Parties in any Collateral pursuant to any outstanding Obligations shall
be pari passu with each other and enforced pursuant to the terms of this
Agreement through the Secured Party Representatives. Each Secured Party,
severally and not jointly with the other Secured Parties, shall indemnify,
defend, and hold harmless the other Secured Parties against and in respect of
any and all claims, demands, losses, costs, expenses, obligations, liabilities,
damages, recoveries, and deficiencies, including interest, penalties, and
reasonable professional and attorneys’ fees, including those arising from
settlement negotiations, that the other Secured Parties shall incur or suffer,
which arise, result from, or relate to a breach of, or failure by such Secured
Party to perform under this Agreement.

 

(b)            The proceeds of any such sale, lease or other disposition of the
Collateral hereunder or from payments made on account of any insurance policy
insuring any portion of the Collateral shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, then to the reasonable
attorneys’ fees and expenses incurred by the Secured Party Representatives in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, then to satisfaction of the
Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Notes at the time of any such determination), and then to
the payment of any other amounts required by applicable law. To the extent
permitted by applicable law, Borrower waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

 

22.            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.
Borrower agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and the Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the County of
Los Angeles. Borrower hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the County of Los Angeles for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court or that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such proceeding.

 

23.            Parties Bound. This Agreement will binding on and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, successors, and assigns as permitted by this Agreement.

 

24.            Validity and Construction. If any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal, or
unenforceable, the invalidity, illegality, or unenforceability of that provision
will not affect any other provision of this Agreement, and this Agreement will
be construed as if the invalid, illegal, or unenforceable provision had never
been contained in it.

 

25.            Sole Agreement. The Security Documents constitute the only
agreement of the parties with respect to securing the payment and performance of
the Obligations, and supersede any prior understandings or written or oral
agreements between the parties, respecting the subject matter thereof.

 

26.            Integrated Agreement. The Security Documents shall be construed
as integrated and complementary of each other, and as augmenting and not
restricting the Secured Parties’ rights and remedies. If, after applying the
foregoing, an inconsistency still exists, the provisions of this Agreement shall
constitute an amendment thereto and shall control.

 

27.            Commercial Code Definitions Applicable. All terms used in this
Agreement that are defined in the California Uniform Commercial Code will have
the same meaning in this Agreement as in the California Uniform Commercial Code.

 

28.            Marshaling. The Secured Parties shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Borrower hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Secured Parties’ rights and remedies
under this Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, Borrower hereby irrevocably waives the
benefits of all such laws.

 

29.            Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provisions of the Purchase Agreement.
All communications shall be sent:

 

If to Borrower, to: GrowLife, Inc

20301 Ventura Blvd # 126

Woodland Hills, CA 91364

Facsimile: (800) 770-978

If to Pressure Drop, LLC, to: 30 Blueberry Road

Marblehead, MA 01945 Attn: Robert Hunt

 

If to Sequoia, LLC or to Sachin Karia, to

 

Brian P. Gillespie

PO BOX 506678

Dubai,

United Arab Emirates



 

or at such other address, e-mail address or facsimile number as Borrower or the
relevant Secured Party Representative may designate by ten (10) days’ advance
written notice.

 

30.            Expenses. In addition to the rights of the Secured Parties
hereunder, Borrower hereby agrees to pay on demand all costs and expenses
(including, without limitation, fees, expenses, audit fees, search fees, filing
fees and other client charges of counsel to the Secured Party) incurred by the
Secured Parties in connection with the enforcement of the Secured Parties’
rights, and the collections of all amounts due, under any Security Document, all
of which will be included as part of the Obligations and will be secured by this
Agreement.

 

31.            Indemnity. Borrower releases and shall indemnify, defend and hold
harmless the Secured Parties and the Secured Party Representatives, and their
officers and designated agents, of and from any claims, demands, liabilities,
obligations, judgments, injuries, losses, damages and costs and expenses
(including, without limitation, reasonable legal fees) resulting from (a) acts
or conduct of Borrower or under, pursuant or related to this Agreement and the
other Security Documents, (b) Borrower’s breach, or alleged breach, or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement or the other Security Documents, and (c) Borrower’s failure, or
alleged failure, to comply with any or all laws, statutes, ordinances,
governmental rules, regulations or standards, whether federal, state or local,
or court or administrative orders or decrees, and all costs, expenses, fines,
penalties or other damages resulting therefrom, unless resulting from acts or
conduct of the Secured Parties constituting willful misconduct or gross
negligence. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY SECURITY DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY SECURITY DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 

 

32.            Headings. The headings of any paragraph or section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.

 

33.            Survival. All warranties, representations, and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by the Secured Parties,
regardless of any investigation made by the Secured Parties or on their behalf.
All statements in any such certificate or other instrument prepared and/or
delivered for the benefit of the Secured Parties shall constitute warranties and
representations by each Debtor hereunder. Except as otherwise expressly provided
herein, all representations, warranties and covenants made by Borrower hereunder
or under any other agreement or instrument shall be deemed continuing until all
Obligations are satisfied in full.

 

34.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties.
Borrower may transfer, assign or delegate any of its duties or obligations
hereunder.

 

35.            No Duty on the Part of the Secured Parties. The powers conferred
on the Secured Parties hereunder are solely to protect their interest in the
Collateral and shall not impose any duty upon them to exercise any such powers.
The Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither the Secured
Parties nor any of their officers or agents shall be responsible to Borrower for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

36.            Duplicate Originals; Counterparts. Two or more duplicate
originals of this Agreement may be signed by the parties, each of which shall be
an original but all of which together shall constitute one and the same
instrument. This Agreement may be executed in counterparts (including via
facsimile or digital image format), all of which counterparts taken together
shall constitute one completed fully executed document.

 

37.            Modification; Action of Secured Parties. No modification hereof
or any agreement referred to herein shall be binding or enforceable unless in
writing and signed by the Borrower and a Majority in Interest. Whenever any
action or consent of the Secured Parties is required pursuant to this Agreement,
except as otherwise expressly permitted hereunder, the action or consent of a
Majority in Interest shall constitute the action or consent of the Secured
Parties.

 

38.            Third Parties. No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to the Secured Parties of
Borrower’s duty of performance, including, without limitation, such Borrower’s
duties under any account or contract with any other person or entity.

 

39.            Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or the transfer to the Secured
Parties of any property should for any reason subsequently be declared to be
void or voidable under any state, federal or other law relating to creditors’
rights, including provisions of any bankruptcy law relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Secured
Parties are required to repay or restore, in whole or in part, any such Voidable
Transfer, or elect to do so upon the reasonable advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Secured Parties are
required or elect to repay or restore, and as to all reasonable costs, expenses,
and attorneys fees of the Secured Parties related thereto, the liability of each
Debtor automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made.

 

40.            Parol Evidence. This writing is intended by the parties as a
final expression of their agreement and, together with the other Security
Documents, is intended as a complete and exclusive statement of the terms of
their agreement, thereby superseding all oral negotiations and prior writing
with respect to the subject matter thereof. No course of prior dealings between
the parties and no usage of the trade shall be relevant to supplement or explain
the terms or provisions of this Agreement. Acceptance or acquiescence in the
course of performance rendered under this Agreement shall not be relevant to
determine the meaning of this Agreement even though the accepting or acquiescing
party has knowledge of the nature of the performance or opportunity for
objection.

 

(Signature Pages Follow)

 

 

 

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

 

Debtors:

 

GROWLIFE, INC.

 

 

By

Name:

Title:

 

 

 

(Signature Pages Continue)

 

 

 

 

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

 

Secured Party Representative: Robert E. hunt

 

 

 

By:

 

 

Secured Party Representative: BRIAN P. GILLESPIE

 

 

 

By:

 

 

 

Secured Parties: Sequoia, LLC

 

 

By:

Name: Brian Gillespie

Title: Managing Member

 

 

Pressure drop holdings, llc

 

 

 

By:

Name: Robert E. Hunt

Title: Managing Manager

 



SACHIN KARIA

 

 

_____________________________________

